Exhibit 10.17






















WHITNEY HOLDING CORPORATION


AMENDED AND RESTATED


2001 DIRECTORS’ COMPENSATION PLAN


As amended and restated effective January 1, 2008




--------------------------------------------------------------------------------



WHITNEY HOLDING CORPORATION
2001 DIRECTORS’ COMPENSATION PLAN


INDEX


   
PAGE
ARTICLE I - PURPOSE
1
     
ARTICLE II - DEFINITIONS
1
     
ARTICLE III - ADOPTION; RESERVATION OF SHARES
4
 
Adoption and Effective Date
4
 
Number and Type of Shares
4
 
Cancellation
5
 
Adjustment
5
     
ARTICLE IV - ELIGIBILITY AND PARTICIPATION
5
     
ARTICLE V - TRANSFER OF COMMON STOCK
5
 
Time of Transfer
5
 
Number of Shares
5
 
Restrictions on Transfer
5
 
Deferral of Common Stock
6
     
ARTICLE VI - OPTIONS
6
 
Type of Options
6
 
Grant of Options
6
 
Early Termination of Options
6
 
Manner of Exercise; Issuance of Common Stock
6
 
Rights as Shareholders
7
 
Cause
7
     
ARTICLE VII - DEFERRALS
7
 
Deferral of Fees and Common Stock
7
     
ARTICLE VIII - MANTENANCE AND INVESTMENT OF DEFERRED BENEFIT ACCOUNTS
8
 
Establishment of Accounts
8
 
Status of Accounts
8
 
Investment Policy
8
 
Investment of Accounts
9
 
Common Stock Credits
9
 
Accounting
10
 
Valuation Notice
10
     
ARTICLE IX - SERVICE BENEFITS
10
 
Form of Service Benefit
10


--------------------------------------------------------------------------------




 
Amount of Service Benefit
11
 
Time of Payment
11
 
Single-Sum Payment
11
 
Schedule A
12
 
Special Payment Election Rules
12
     
ARTICLE X - DEATH BENEFITS
12
 
Beneficiary Designation
12
 
Participant's Death Before Benefit Commencement Date
12
 
Participant's Death After Benefit Commencement Date
12
 
Death of Beneficiary
13
     
ARTICLE XI - HARDSHIP WITHDRAWALS AND OTHER DISTRIBUTIONS
13
 
Withdrawals on Account of Financial Hardship or Unforeseeable Emergency
13
 
Early Payments
14
 
Change in Control
15
 
Disability Benefit
15
     
ARTICLE XII - PLAN ADMINISTRATION
15
 
Powers
15
 
Payments
16
 
Delegation of Administrative Authority
16
     
ARTICLE XIII - PARTICIPANTS' RIGHTS
16
 
Spendthrift Provision
16
 
Transfer of Options
16
 
Obligation for Benefit Payments
16
 
Tax Reporting
17
     
ARTICLE XIV - MISCELLANEOUS
17
 
Termination of Plan
17
 
Amendment and Modification
17
 
Funding
17
 
Inurement
18
 
Governing Law
18






- ii -

--------------------------------------------------------------------------------



WHITNEY HOLDING CORPORATION
AMENDED AND RESTATED
2001 DIRECTORS’ COMPENSATION PLAN




Whitney Holding Corporation, a corporation organized and existing under the laws
of the State of Louisiana (the “Company”), hereby establishes the Whitney
Holding Corporation 2001 Directors’ Compensation Plan (the “Plan”). The Plan was
subsequently amended and restated effective as of January 1, 2008 in order to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).  This Plan was originally intended to amend and restate the Whitney
Holding Corporation Directors’ Compensation Plan, which plan was most recently
amended and restated, effective as of April 24, 1996 (the “Predecessor Plan”).


ARTICLE I
PURPOSE


The Plan is established to advance the interests of shareholders by encouraging
and enabling the Company to attract, motivate and retain non-employee members of
the Board of Directors of the Company and its Affiliates (as defined below), by
ensuring that each director who is not a common-law employee of the Company or
its Affiliates acquires and maintains an appropriate equity interest in the
Company through ownership of the Company’s Common Stock (as defined below). The
Plan is also intended to include an unfunded deferred compensation arrangement
for the benefit of non-employee members of the Board of Directors of the Company
and its Affiliates. In accordance with such intent, any obligation of the
Company or an Affiliate to pay benefits hereunder shall be deemed to be an
unsecured promise, and any right of a participant or beneficiary to enforce such
obligation shall be solely as a general creditor of the Company or its
Affiliate.


ARTICLE II
DEFINITIONS


2.1           Accounts or Account means the aggregate of a Participant’s
Deferred Benefit Accounts and/or a Director’s Predecessor Account, as the case
may be.


2.2           Affiliate means any corporation or other form of entity of which
the Company owns, directly or indirectly, 50% or more of the total combined
voting power of all classes of stock or other equity interests, provided that
such entity is designated by the Committee as a participating entity hereunder
on Exhibit A hereto.


2.3           Beneficiary means the person, persons, entity or entities
designated by a Participant to receive death benefits hereunder.


2.4           Benefit Commencement Date means the date on which the payment of a
Participant’s service benefit is paid or first commences. Such date shall be
designated by each Participant during the On-Line Enrollment process or on
Schedule A hereto.  If more than one


--------------------------------------------------------------------------------



Deferred Benefit Account is maintained for a Participant hereunder, a separate
Benefit Commencement date shall be designated with respect to each such account.


2.5           Board or Board of Directors means the Board of Directors of the
Company.


2.6           Change in Control means a Change in Control as defined in the
Whitney Holding Corporation 2007 Long-Term Compensation Plan, as the same may be
amended or restated from time to time, provided that such Change in Control
meets the definition of a “change in control event” as defined in §
1.409A-3(j)(5) of the Final Regulations under Section 409A of the Code.


2.7           Class Year means each calendar year.  Notwithstanding the
foregoing, the “2004 Class Year” includes all amounts deferred into the Plan in
2004 and any calendar years prior to 2004.


2.8           Committee means the members of the Compensation Committee of the
Board of Directors of the Company.


2.9           Common Stock means no par value voting common stock issued by the
Company.


2.10           Common Stock Credits means units representing shares of Common
Stock.


2.11           Deferral Election means an election by an Eligible Director to
defer Fees or the receipt of Common Stock for each Class Year, which election
shall be made, in writing, in accordance with the provisions of Article VII
hereof.


2.12           Deferred Benefit Account means an account maintained on the books
of the Company with respect to a Participant hereunder.  Each such account shall
relate to deferrals made for each Class Year as designated by such Participant.


2.13           Determination Date means the Annual Determination Date and such
other dates as may be designated, from time to time, by the Committee. Annual
Determination Date means the last day of the Plan Year. The designation of such
Determination Dates need not be uniform as to all Accounts maintained hereunder.


2.14           Director’s Predecessor Plan means the Unfunded Plan of Deferred
Compensation for Directors of Whitney National Bank first adopted as of November
21, 1990.


2.15           Eligible Director means an individual, other than a common-law
employee, who serves as a member of the Board of Directors of the Company or the
Board of Directors of an Affiliate, provided that such Affiliate is designated
by the Committee as a participating entity hereunder.

- 2 -

--------------------------------------------------------------------------------



2.16           Enrollment Period means the period designated by the Company’s
Corporate Human Resource Department each year, provided however, that such
period shall end on or before the last business day of each year.


2.17           Fair Market Value means the closing price of Common Stock as
quoted on the National Association of Securities Dealers Automated Quotation
System National Market (Nasdaq NM) or other exchange on which Common Stock is
regularly traded as of the date specified herein. If no Common Stock is traded
on such date, then Fair Market Value shall be the closing price on the date
Common Stock last traded on such system or exchange.


2.18           Fees means the annual remuneration paid by the Company or an
Affiliate to each Eligible Director for his or her service as a member of the
Board of Directors (or the Board of Directors of an Affiliate) and for service
on certain committees thereof, whether paid as a retainer, meeting or committee
fee or otherwise in the form of cash or Common Stock.


2.19           Financial Hardship means the occurrence of a severe financial
hardship resulting from extraordinary and unforeseeable circumstances beyond the
control of the Participant, including a Disability.  Any distribution for
hardship shall be limited to amounts in a Participant’s Grandfathered Account.


2.20           Grandfathered Account means the value of the Deferred Benefit
Account of each Participant on December 31, 2004, including (i) any amounts to
which the Participant was entitled to receive as of such date, even if such
amount had not been credited to a Participant’s Deferred Benefit Account as of
December 31, 2004, and (ii) any earnings accruing to the Participant’s
Grandfathered Account.  For purposes of this Plan, no part of the Participant’s
Grandfathered Account shall be subject to Code Section 409A.  A Participant’s
“Non-Grandfathered Account” shall equal the Participant’s Deferred Benefit
Account balance on the date the Participant’s service as an Eligible Director
ends, minus the amount of the Participant’s Grandfathered Account.  The
Non-Grandfathered Account shall be subject to Code Section 409A.


2.21           On-Line Enrollment means the annual process completed by each
Participant using Fidelity Investment’s Net-Benefits internet site which allows
a Participant to electronically provide for the deferral of Fees and Common
Stock under this Plan for each Class Year, the election of the form of benefit
payment for each Class Year and the designation of a Benefit Commencement date
for each Class Year.


2.22           Participant means an Eligible Director who is designated in
accordance with Article IV hereof or an individual who elected to defer his or
her Fees under the Directors Predecessor Plan.


2.23           Plan means this 2001 Amended and Restated Directors’ Compensation
Plan, as may be amended from time to time. This Plan constitutes an amendment
and restatement of and a successor to the Predecessor Plan.

- 3 -

--------------------------------------------------------------------------------



2.24           Plan Year means the 12-month period beginning each January 1st
and ending each December 31st; provided, however, that the first Plan Year shall
commence as of the Effective Date and shall end as of December 31, 2001.


2.25           Schedule A means a written schedule that provides the designation
of a Benefit Commencement Date for each Class Year and the election of the form
of benefit payment for each Class Year. The terms of any such Schedule A are
incorporated in this Plan by this reference. Any schedule or other form of
deferral agreement executed by a Participant in accordance with the Directors
Predecessor Plan shall be deemed to constitute a Schedule A hereunder.


2.26           Unforeseeable Emergency.  A severe financial hardship of the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or a dependent (as defined
in Section 152 of the Code without regard to Section 152(b)(1), (b)(2), and
(d)(1)(B)), loss of the Participant’s property due to casualty (including the
need to rebuild a home not otherwise covered by insurance), or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.  Except as otherwise provided herein, the
purchase of a home and the payment of college tuition are not unforeseeable
emergencies. Any distribution for an Unforeseeable Emergency shall be limited to
amounts in a Participant’s Non-Grandfathered Account.
 
2.27           Other Definitions.  The following terms shall have the meanings
ascribed below:  “Effective Date” is defined in Section 3.1 hereof; “Stock
Transfer Date” is defined in Section 5.1 hereof; “Cause” is defined in Section
6.6 hereof; “Director’s Predecessor Account” is defined in Section 8.1 hereof;
“Adverse Determination” is defined in Section 11.2 hereof; “Disabled or
Disability” is defined in Section 11.4 hereof; and “Exchange Act” is defined in
Section 13.2 hereof.


ARTICLE III
ADOPTION; RESERVATION OF SHARES


3.1           Adoption and Effective Date.  This Plan shall be effective as of
April 25, 2001 (the “Effective Date”), if approved by the shareholders of the
Company. The Plan shall remain in effect until terminated by the Board of
Directors as provided in Section 14.1 hereof.


3.2           Number and Type of Shares.  Subject to adjustment as provided in
Section 3.4 hereof, the aggregate number of shares of Common Stock that may be
issued under the Plan shall not exceed 3% of the issued and outstanding Common
Stock, as determined from time to time; but in no event, shall more than 750,000
shares be reserved for issuance or issued hereunder, which amount includes
shares reserved for issuance under the Predecessor Plan not previously subject
to grant or award thereunder.


Except as provided in Section 3.3 hereof, the number of shares available for
grant, transfer, issuance or other payment under the Plan shall be reduced by
the number of shares actually granted, transferred, issued or paid hereunder.
Common Stock issued under the Plan may be authorized and unissued shares, issued
shares held as treasury shares, shares acquired on the open market or through
private purchase.

- 4 -

--------------------------------------------------------------------------------





3.3           Cancellation.  Shares of Common Stock covered by grants or awards
that are canceled, terminated, expired or otherwise lapse for any reason and
that are not exercised or that are exchanged for other forms of compensation
hereunder, shall again be available for grant or issuance under the Plan.


3.4           Adjustment.  In the event of any merger, consolidation or
reorganization of the Company with another entity, there shall be substituted
for each of the shares of Common Stock then subject to the Plan the number and
kind of shares of stock or other securities to which the holders of Common Stock
are entitled in the transaction.


In the event of any recapitalization, stock dividend, stock split, combination
of shares or other change in the number of shares of Common Stock then
outstanding for which the Company does not receive consideration, the number of
shares of Common Stock then subject to the Plan shall be adjusted in proportion
to the change in outstanding shares of Common Stock. In the event of any such
substitution or adjustment, the purchase price of any Option shall be adjusted
to the extent necessary to prevent the dilution or enlargement of such grant
hereunder.


ARTICLE IV
ELIGIBILITY AND PARTICIPATION


Participants hereunder shall be (a) Eligible Directors of the Company, (b)
Eligible Directors of an Affiliate, provided the Committee has designated such
Affiliate as a participating Affiliate hereunder, as provided on Exhibit A
hereto, and (c) any member of the Board of Directors of the Company or an
Affiliate who elected to defer his or her Fees under the terms of the Directors
Predecessor Plan.


ARTICLE V
TRANSFER OF COMMON STOCK


5.1           Time of Transfer.  Common Stock shall be transferred annually to
each Eligible Director or subject to a Deferral Election by an Eligible Director
in an amount determined in accordance with Section 5.2 hereof as of each June
30th (the “Stock Transfer Date”), provided that the recipient thereof is an
Eligible Director as of such date.


5.2           Number of Shares.  The number of shares of Common Stock
transferred by the Company to each Eligible Director for receipt or deferral
hereunder as of each Stock Transfer Date shall be 300, which amount shall be
subject to adjustment, from time to time, as provided in Section 3.4 hereof.


5.3           Restrictions on Transfer.  Common Stock acquired as of June 30,
2001, under this Article V shall not be subject to sale, transfer, assignment,
pledge, mortgage or other disposition by an Eligible Director for a period of
six months and one day after the applicable date of transfer. Common Stock
subsequently acquired hereunder shall be immediately transferable.

- 5 -

--------------------------------------------------------------------------------



5.4           Deferral of Common Stock.  In lieu of the receipt of Common Stock
hereunder, an Eligible Director may execute a Deferral Election with respect to
such shares. Any such election shall comply with the provisions of Article VI
hereof. Common Stock deferred pursuant to such an election shall be allocated to
each affected Participant’s Deferred Benefit Account in the form of Common Stock
Credits and shall be subject to the rules otherwise applicable to such accounts
and credits.


ARTICLE VI
OPTIONS


           6.1           Type of Options.  The term “Option” shall mean the
right to purchase shares of Common Stock from the Company. Options granted
hereunder shall be nonqualified stock options. All such Options shall comply
with the provisions of Section 6.2 hereof.


           6.2           Grant of Options.  Options shall be granted to each
Eligible Director hereunder, subject to the following terms and conditions:


 
 
a.
Date of Grant.  Options hereunder shall be granted annually as of each Stock
Transfer Date, provided the recipient thereof is an Eligible Director as of such
date.



 
 
b.
Option Price.  The price of any Option granted hereunder shall be the Fair
Market Value of Common Stock, determined as of the date of grant.



 
 
c.
Amount.  The number of shares of Common Stock subject to each Option granted
hereunder shall be 1,000 shares, subject to adjustment as provided in Section
3.4 hereof. Effective as of June 30, 2002, the number of shares of Common Stock
subject to each Option granted hereunder shall be 2,000 shares, subject to
adjustment as provided in Section 3.4 hereof.



 
 
d.
Term.  Except as provided in Section 6.3, Options granted hereunder on or after
June 30, 2002, shall be immediately exercisable; options granted prior to such
date shall be exercisable six months and one day after the Stock Transfer Date
on which such Options were granted. Options shall expire ten years from the date
of grant.



 
 
e.
Agreement.  Options granted hereunder shall be evidenced by a written agreement
between the Committee and each Eligible Director.



           6.3           Early Termination of Options.  Notwithstanding the
provisions of Section 6.2d hereof to the contrary, if a Participant ceases to
serve on the Board for any reason, including death, disability or retirement,
Options granted hereunder shall expire 12 months after the date on which he or
she ceases such service.


           6.4           Manner of Exercise; Issuance of Common Stock.  An
Option shall be exercised, in whole or in part, by providing notice to the
Committee, specifying the number of

- 6 -

--------------------------------------------------------------------------------



shares of Common Stock to be purchased and accompanied by the full purchase
price for such shares. The option price shall be payable in the form of cash
(including cash equivalents) or in such other manner as may be authorized, from
time to time, by the Committee in the terms of any letter or other agreement
evidencing the terms of an Option, which may include by delivery of shares of
Common Stock held by the Participant (whether mature or otherwise), or by a
combination of Common Stock and cash. Common Stock tendered in payment of the
option price shall be valued at Fair Market Value as of the date of exercise.


           A Participant may exercise Options and sell the shares of Common
Stock acquired thereby pursuant to a brokerage or similar arrangement and use
the proceeds of any such sale as payment of the purchase price of the shares.


           As soon as practicable after the receipt of written notification or
exercise and payment of the option price in full, the Committee shall cause the
Company to deliver to the Participant, registered in the Participant’s name,
certificates representing shares of Common Stock in the appropriate amount.


           6.5           Rights as Shareholders.  Prior to the issuance of
shares of Common Stock upon the exercise of an Option, a Participant shall have
no rights as a shareholder with respect to the shares subject to such Option.


           6.6           Cause.  If Cause occurs with respect to any
Participant, Options granted hereunder which are unexercised as of the
occurrence of such Cause shall be forfeited. For this purpose “Cause” means that
a Participant is found guilty by a court of competent jurisdiction, pleads
guilty or pleads nolo contendere to any act of fraud or dishonesty against the
Company or its Affiliates.


ARTICLE VII
DEFERRALS


7.1           Deferral of Fees and Common Stock.  An Eligible Director shall
elect to defer his or her Fees:


 
a.
Initial Deferral Election.  During the 30-day period immediately following
receipt of initial notice from the Committee in accordance with Article IV
hereof; such election shall be effective with respect to Fees payable with
respect to services performed after such election is received and accepted by
the Committee and for shares of Common Stock transferred to such Eligible
Director after such election is received and accepted by the Committee; or



 
b.
Subsequent Deferral Elections.  After the Participant’s Initial Deferral
Election, each Participant is required to complete a new Deferral Election
during each Enrollment Period.  Any such Deferral Elections made during the
Enrollment Period shall apply solely to shares of Common Stock


- 7 -

--------------------------------------------------------------------------------



 
transferred and to Fees payable with respect to services performed after January
1 of the immediately following Class Year.



A Deferral Election hereunder shall be made, in writing on Schedule A or by
using the On-Line Enrollment process, and shall be irrevocable during the Plan
Year with respect to which the election relates or such longer period as may be
designated by the Committee.


ARTICLE VIII
MAINTENANCE AND INVESTMENT OF DEFERRED BENEFIT ACCOUNTS


8.1           Establishment of Accounts.  The Company shall establish and
maintain one or more of the following accounts for the benefit of each
Participant hereunder:


 
a.
A Deferred Benefit Account, which shall be credited with an Eligible Director’s
Fees deferred hereunder. A Deferred Benefit Account may be administered as one
or more sub-accounts to facilitate (i) a particular method of crediting income,
gain or losses, (ii) the administration of Common Stock Credits and dividend
equivalent units, or (iii) for such other purpose as the Committee may deem
necessary or appropriate; and/or



 
b.
A Director’s Predecessor Account, which shall be credited with each
Participant’s balance in the Directors Predecessor Plan, determined as of the
Effective Date (or such later date designated by the Committee). No additional
deferrals shall be credited to such account.



8.2           Status of Accounts.  Accounts established hereunder shall be by
bookkeeping entry only. The establishment and maintenance of any such account
shall not be deemed to create a trust or other form of fiduciary relationship
between the Company (or an Affiliate) and any Participant or Beneficiary or
otherwise create, for the benefit of any Participant or Beneficiary, an
ownership interest in or expectation of any specific asset of the Company (or of
an Affiliate).


8.3           Investment Policy.  The Committee shall establish an investment
policy with respect to amounts credited to Accounts maintained hereunder. Such
policy may provide for the aggregation and investment of all Accounts, for the
investment of such accounts in accordance with the specifications of each
Participant or for a combination thereof. Such determination shall be made in
the sole discretion of the Committee and need not be uniform as to all Accounts
maintained hereunder.


If the Committee determines that the Accounts shall be aggregated for investment
purposes, the Committee, in its discretion, shall direct the manner in which
gain or loss is determined hereunder. If the Committee determines that Accounts
shall be invested in accordance with the specifications of each Participant (or
Beneficiary), the provisions of Section 8.4 hereof shall apply.

- 8 -

--------------------------------------------------------------------------------



If a Participant ceases to be an Eligible Director of the Company or an
Affiliate for any reason, the Committee, in its sole discretion, may direct that
gain or loss credited to such Participant’s Accounts be determined with respect
to one or more investments designated by the Committee or may permit such
Participant or Beneficiary to continue to specify the investments in which his
or her Accounts are deemed to be invested. Such determination shall be made in
the sole discretion of the Committee and need not be uniform as to all
Participants.


8.4           Investment of Accounts.  If the Committee permits a Participant
(or Beneficiary) to provide investment specifications with respect to his or her
Accounts, such Accounts may be invested in the following:


 
a.
An equity fund, which fund shall consist primarily of shares of common or
preferred stock issued by companies other than the Company or an Affiliate;



 
b.
A stable value fund, which fund shall provide for the return of principal and
interest at a rate established, from time to time, by such fund, a fund
consisting of multiple guaranteed investment contracts, or a money market or
similar cash equivalent fund;



 
c.
An international fund, which fund shall consist primarily of shares of publicly
traded mutual funds that invest primarily in securities of companies located in
the Americas (other than U.S.), the Far East, the Pacific rim and Western
Europe;



 
d.
A fixed income fund, which fund shall consist primarily of interest-bearing
securities issued by companies other than the Company and its Affiliates,
commercial paper, interest-bearing securities issued by the United States
government or an agency or instrumentality thereof and other forms of
interest-bearing investments;



 
e.
Common Stock Credits; and



 
f.
Such other investment options as may be designated by the Committee, in its sole
discretion, from time to time; provided, however, that a fund consisting solely
or primarily of Common Stock Credits, shall at all times, be maintained
hereunder.



8.5           Common Stock Credits.  Notwithstanding any provision of this Plan
to the contrary, if a Participant elects to defer Common Stock in accordance
with Section 5.4 hereof the Committee shall direct that the amount of such
deferral shall be deemed invested in Common Stock Credits. Unless the Committee
expressly provides to the contrary, Common Stock Credits allocated to a
Participant’s Deferred Benefit Account shall be held and deemed invested in such
credits at all times pending distribution.

- 9 -

--------------------------------------------------------------------------------



The number of Common Stock Credits allocated to a Participant’s Deferred Benefit
Account shall be based upon the Fair Market Value of Common Stock determined as
of each applicable Determination Date. An amount equal to dividends payable with
respect to Common Stock represented by the Common Stock Credits allocated to a
Participant’s Deferred Benefit Account shall be credited to such account, in the
form of additional Common Stock Credits. The amount of such credits shall be
based upon the Fair Market Value of Common Stock as of the dividend payment
date. Any stock dividend, stock split, or other recapitalization shall be
reflected in the Common Stock Credits allocated to a Participant’s Deferred
Benefit Account.


If a Participant’s deferrals hereunder are deemed invested in Common Stock
Credits, then any distribution with respect to such deferrals shall be made in
the form of Common Stock, with cash distributed in lieu of a fractional share.
Prior to the distribution of Common Stock hereunder, a Participant shall have no
rights as a shareholder with respect to amounts deemed invested in Common Stock
Credits.


8.6           Accounting.  As of each Determination Date, a Participant’s
Accounts shall be adjusted as follows:


 
a.
There shall be credited to each Deferred Benefit Account the amount of any Fees
deferred not later than 30 days following the applicable payment date.



 
b.
Interest, gain or loss, including, without limitation, dividend equivalent
units, shall be credited (or charged) to the Participant’s Accounts for the
period since the immediately preceding Determination Date.



 
c.
Each Account shall be reduced by any payment or other form of distribution or
transfer made since the immediately preceding Determination Date.



8.7           Valuation Notice.  At least as frequently as each Annual
Determination Date, the Committee shall furnish each Participant with a
valuation notice which includes the amounts credited to the Participant’s
Accounts and the earnings, gains or losses allocated to such Accounts since the
immediately preceding Determination Date.


ARTICLE IX
SERVICE BENEFITS


9.1           Form of Service Benefit.  A service benefit shall be payable in
accordance with the Participant’s election on Schedule A or during the On-Line
Enrollment process in the form of:


 
a.
Substantially equal annual installment payments for a period of five consecutive
years; or


- 10 -

--------------------------------------------------------------------------------



 
b.
Substantially equal annual installment payments for a period of ten consecutive
years; or



 
c.
A single-sum payment.



If no election is received by the Committee for a Class Year, or if a
Participant’s election cannot be administered, such Participant’s service
benefit shall be distributed in the form of a single-sum payment. For purposes
of this Plan, a Participant’s right to a series of installment payments, as
elected during On-Line Enrollment process or on Schedule A is treated as the
right to separately identified payments.


9.2           Amount of Service Benefit.  The amount of a Participant’s service
benefit hereunder shall equal the amount credited to such Participant’s
Accounts, determined in accordance with the following rules:


 
a.
If such benefit is paid in the form of a single-sum, such benefit shall equal
the aggregate amount credited to such Participant’s Accounts for each Class Year
as of the Determination Date that corresponds to or immediately follows such
Participant’s Benefit Commencement Date.



 
b.
If such benefit is paid in the form of installments, the amount of each annual
installment shall equal the aggregate value of the Participant’s Accounts for
each Class Year as of the Annual Determination Date that coincides with or
immediately precedes the payment date multiplied by a fraction (i) the numerator
of which is one, and (ii) the denominator of which is the number of annual
installments remaining to be paid pursuant to the Participant’s election. To
effect the payment of any installment hereunder, each Participant’s investment
specifications shall be deemed liquidated and distributed on a pro rata basis.
During the installment period, the Participant’s Accounts shall be credited with
income, gain or loss in accordance with the provisions of Article VIII hereof.



9.3           Time of Payment.  A Participant’s service benefit shall be payable
(or payments shall commence) not later than the first day of the second calendar
month immediately following the Benefit Commencement Date designated by the
Participant for each Class Year. If a Participant’s service benefit for a Class
Year is payable in the form of annual installments, any remaining installments
shall be paid not later than March 1st of each succeeding Plan Year.


9.4           Single-Sum Payment.  If the value of a Participant’s Accounts is
$50,000 or less as of the date on which his or her service as an Eligible
Director with the Company and all Affiliates officially ceases, then
notwithstanding any provision of this Plan to the contrary, the Committee shall
distribute such amount to the Participant in the form of an immediate single-sum
payment as of such date. No additional benefit shall be payable with respect to
such Accounts.

- 11 -

--------------------------------------------------------------------------------



9.5           Schedule A.  Each Participant’s elections on Schedule A or via the
On-Line Enrollment process as to the designation of a Benefit Commencement Date
and/or the form of payment shall apply to the aggregate amount allocated to each
such Participant’s Deferred Benefit Account for the applicable Class Year.


A Participant shall be entitled to modify his or her Schedule A for the 2004
Class Year, from time to time, with respect to the designation of a Benefit
Commencement Date or the form in which his or her service benefit is distributed
hereunder; provided, however, that any such modification shall be effective only
if received and accepted by the Committee at least 18 months prior to his or her
termination of service on the Board of Directors of the Company and all
Affiliates or 18 months prior to his or her Benefit Commencement Date for the
2004 Class Year, if earlier.


9.6           Special Payment Election Rules.  A Participant may make a change
which delays the timing of distributions or changes the form of distributions
from a Participant’s Non-Grandfathered Account only if the following
requirements are met:
 
 
a.
Any election to change the time and form of distribution may not take effect
until at least 12 months after the date on which the election is made;



 
b.
Other than in the event of death, the first payment with respect to such
election must be deferred for a period of at least 5 years from the date such
payment otherwise would have been made; and



 
c.
Any election related to a change in the payment date must be executed at least
12 months prior to the date on which the payment being changed was scheduled to
begin.



ARTICLE X
DEATH BENEFITS


10.1           Beneficiary Designation.  A Participant shall be entitled to
designate one or more Beneficiaries on forms provided by the Committee. Any such
designation may be modified by delivery of a new designation to the Committee.
Any designation or modification shall be effective upon its receipt and
acceptance by the Committee. If a Participant fails to designate a Beneficiary
or if a Participant’s designation cannot be administered, the Participant’s
estate shall be deemed his or her Beneficiary hereunder.


10.2           Participant’s Death Before Benefit Commencement Date.  If a
Participant dies after his or her Benefit Commencement Date, the Participant’s
Beneficiary shall be paid a death benefit in the form of a single-sum payment,
commencing as soon as practicable after the annual Determination Date following
the Participant’s death.


10.3           Participant’s Death After Benefit Commencement Date.  If a
Participant dies after his or her Benefit Commencement Date, the Company shall
pay to the Participant’s Beneficiary the remaining benefit, if any, that would
otherwise be payable to the deceased

- 12 -

--------------------------------------------------------------------------------



Participant, determined in accordance with the terms of his or her elections on
Schedule A or via the On-Line Enrollment process.


10.4           Death of Beneficiary.  In the event of the death of a
Beneficiary, the remaining benefit to which such deceased Beneficiary was
entitled, if any, shall be payable to the beneficiary or beneficiaries
designated in writing by such Beneficiary on a form submitted to the Committee
(or such benefits shall be payable to the Beneficiary’s estate if the
Beneficiary fails to designate a successor beneficiary or beneficiaries).


ARTICLE XI
HARDSHIP WITHDRAWALS AND OTHER DISTRIBUTIONS


11.1           Withdrawals on Account of Financial Hardship or Unforeseeable
Emergency.  If a Participant experiences a Financial Hardship or Unforeseeable
Emergency, such Participant may request the Committee to approve the withdrawal
of all or a portion of the aggregate value of his or her Accounts in the form of
an immediate single-sum payment, subject to the limitations set forth
below.  For purposes of this Section 11.1, references to “Financial Hardship”
shall include an “Unforeseeable Emergency” unless otherwise specifically stated.


 
a.
Withdrawals for Financial Hardship shall be limited to amounts in a
Participant’s Grandfathered Account and withdrawals for Unforeseeable Emergency
shall be limited to amounts in a Participant’s Non-Grandfathered Account.   .



 
b.
A request for withdrawal shall be made, in writing, and shall set forth the
circumstances surrounding the Financial Hardship. As a condition of and part of
such request, the Participant shall provide to the Committee his or her written
representation that (i) the hardship cannot be relieved by insurance or other
reimbursement reasonably available to the Participant, (ii) the hardship can
only be relieved by liquidation of the Participant’s assets and any such
liquidation would itself result in severe damage or injury to the Participant,
and (iii) the Participant has no reasonable borrowing capacity to relieve the
hardship. The Committee shall be entitled to request such additional information
as may be reasonably required to determine whether a Financial Hardship exists
and the amount of the hardship and to establish additional conditions precedent
to the review or granting of a request for a withdrawal on account of a
Financial Hardship.



 
c.
If the Committee determines that a Financial Hardship exists, the Committee may
authorize the immediate distribution of an amount required to meet the financial
need created by such hardship, including any taxes payable on account of such
distribution.



 
d.
To effect a withdrawal hereunder, each Participant’s investment specifications
shall be deemed liquidated on a pro rata basis.


- 13 -

--------------------------------------------------------------------------------





 
e.
The amount of a withdrawal on account of a Financial Hardship shall reduce the
amount credited to a Participant’s Accounts, and the Participant’s Accounts
shall be reduced by an amount equal to 10% of the amount withdrawn.



 
f.
The Committee shall require, as a condition of any withdrawal on account of a
Financial Hardship, the termination of any deferral election as to any Fees with
respect to which services have not yet been performed and shares of Common Stock
which have not been transferred to the Participant. In no event shall the
affected Participant be entitled to enter into a new Schedule A or complete the
On-Line Enrollment process until the January 1st immediately following the year
in which such cessation of a deferral occurs.



 
g.
The Committee may establish such additional rules as may be reasonably required
to administer the withdrawal of amounts under this Section 11.1. Such rules may
include, but shall not be limited to, the imposition of additional conditions
precedent to the withdrawal, the determination of the amount of any benefit
reduction, and the disposition of any terminated deferral election under Section
11.1f, hereof. The determination by the Committee as to all matters pertaining
to a Financial Hardship shall be final and binding upon all affected
Participants and Beneficiaries.



11.2           Early Payments.  Notwithstanding any provision of this Plan to
the contrary, the Committee may direct the distribution to any Participant (or
Beneficiary) in the form of an immediate single-sum payment all or any portion
of the amount then credited to a Participant’s affected Grandfathered Account,
if an Adverse Determination is made with respect to such Participant. For this
purpose, the term “Adverse Determination” shall mean that, based upon Federal
tax or revenue law, a published or private ruling or similar announcement issued
by the Internal Revenue Service, a regulation issued by the Secretary of the
Treasury, a decision by a court of competent jurisdiction, a closing agreement
made under Section 7121 of the Code that is approved by the Internal Revenue
Service and involves such Participant or a determination of counsel, a
Participant has or will recognize income for Federal income tax purposes with
respect to any amount that is or will be payable under this Plan from his or her
Grandfathered Account before it is otherwise to be paid hereunder.


Notwithstanding the provisions of this Section 11.2, any payment on account of
an Adverse Determination shall be made in accordance with an opinion of counsel
that such payment complies with any restrictions or limitations imposed under
applicable Federal or state securities laws.


With respect to amounts in a Participant’s Non-Grandfathered Account, the Plan
Committee may direct the trustee of any trust established pursuant to Paragraph
10.2, hereof, to distribute to a Participant in a single-sum payment the amount
credited to a Participant’s Non-Grandfathered Account following the occurrence
of one or more of the following permissible

- 14 -

--------------------------------------------------------------------------------



accelerated distribution events under Treas. Reg. Section 1.409A-3(j)(4)(iii)
(conflicts of interest), (j)(4)(vi) (payment of employment taxes), (j)(4)(vii)
(payment upon income inclusion under Section 409A), (j)(4)(ix) (plan
terminations and liquidation), (j)(4)(xi) (payment of state, local or foreign
taxes), (j)(4)(xiii) (certain offsets) and (i)(4)(xiv) (bona fide disputes).


11.3           Change in Control.  Notwithstanding any provision of this Plan to
the contrary, upon the occurrence of a Change in Control, the aggregate value of
each Participant’s Account shall be paid to the Participant in a single lump sum
(regardless of the form of payment elected by the Participant) within 60 days of
the occurrence of a Change in Control.


11.4           Disability Benefit.  If a Participant becomes Disabled, the
Company shall pay to the Participant the benefit described in Section 9.2 in
lieu of any other benefit under this Plan.  A Participant shall be deemed to be
“Disabled” or have a “Disability” if the Participant (i) is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 6 months under the Company’s (or an Affiliate’s) separate long-term
disability plan, if such director were a participant therein, or (ii) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.


 
a.
The benefit described in Section 9.2 is the value of the Participant’s Account
as of the Participant’s Disability determination date.



 
b.
The Company shall pay the benefit to the Participant in the payment form elected
by the Participant during the On-Line Enrollment process or on Schedule A for
each Class Year commencing on the first day of the month following the month
which includes the Disability determination date.



ARTICLE XII
PLAN ADMINISTRATION


12.1           Powers.  This Plan and all matters related thereto shall be
administered by the Committee. Notwithstanding the foregoing, the Board of
Directors may act in lieu of the Committee hereunder. The Committee shall have
the power and authority to interpret the provisions of this Plan and shall
determine all questions arising under the Plan including, without limitation,
all questions concerning administration, eligibility, the determination of
benefits hereunder, and the interpretation of any form or other document related
to this Plan. In addition, the Committee shall have the authority to prescribe,
amend and rescind rules and administrative procedures relating to the operation
of this Plan, to instruct any trustee as to the investment of any asset held for
the purposes described in Section 14.3 hereof, and to correct any defect, supply
any omission or reconcile any inconsistency in this Plan.


Any determination by the Committee need not be uniform as to all or any
Participant hereunder. Any such determination shall be conclusive and binding on
all person. The

- 15 -

--------------------------------------------------------------------------------



Committee shall engage the services of such independent actuaries, accountants,
attorneys and other administrative personnel as it deems necessary to administer
the Plan.


12.2           Payments.  The Committee shall have the power and authority to
determine the time and amount of any distribution or withdrawal hereunder. The
Committee shall direct the trustee of any trust established pursuant to Section
14.3 hereof, in writing, as to any such distribution or withdrawal.


12.3           Delegation of Administrative Authority.  The Committee, in its
sole discretion, may delegate to the executive officers of the Company all or
any portion of the power and authority granted to it hereunder. When acting in
accordance with such delegation (whether made orally or in writing) such
officers shall be deemed to possess the power and authority granted to the
Committee hereunder and may delegate limited authority to designated employees
to facilitate the administration, management or interpretation of the Plan.


ARTICLE XIII
PARTICIPANTS’ RIGHTS


13.1           Spendthrift Provision.  Neither a Participant nor any other
person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber any amount payable hereunder. No
amount payable under this Plan shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debt, judgment, alimony or
separate maintenance owed by a Participant or any other person. No amount
payable under this Plan shall be transferable by operation of law in the event
of a Participant’s or other person’s bankruptcy or insolvency.


13.2           Transfer of Options.  Notwithstanding the provisions of Section
13.1 to the contrary, the Committee, in its sole discretion, may provide that
Options granted hereunder, including outstanding Options granted prior to the
Effective Date, may be transferred by a Participant to members of such
Participant’s immediate family, any trust for the benefit of such family
members, and/or partnerships whose partners are such family members, but such
transferees may not transfer such Options to third parties. For purposes of this
Section 13.2, the term “immediate family” shall have the meaning ascribed to
such term in Rule 16a-1(e) promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”).


           Each transferee shall be subject to the terms and conditions
applicable to the Option prior to the transfer, and prior to any transfer
hereunder, each such transferee and the related Participant shall enter into a
written agreement with the Committee acknowledging such terms and conditions,
including, but not limited to, the conditions with regard to the liability for
payment of any and all taxes, as well as any other restriction determined to be
reasonably necessary by the Committee. To the extent the Committee determines
that any transfer hereunder would result in the loss of the exemption provided
under Rule 16b-3 of the Exchange Act or a similar provision, such transfer shall
be deemed invalid.


13.3           Obligation for Benefit Payments.  Notwithstanding any provision
of this Plan to the contrary, the payment of benefits under this Plan shall
remain the obligation of the Company

- 16 -

--------------------------------------------------------------------------------



or any such Affiliate. In the event the Company designates a third-party as the
payor of the benefits and the assets of such third-party are insufficient to
meet the payment obligations of the Company or an Affiliate, the Company or such
Affiliate shall remain responsible for such deficiency.


13.4           Tax Reporting.  The Company or an Affiliate or any third-party
payor shall report, and if necessary, withhold from the payment benefits
hereunder any amount required to be withheld under applicable Federal or state
tax laws.


ARTICLE XIV
MISCELLANEOUS


14.1           Termination of Plan.  The Board of Directors shall have the
right, at any time, to terminate this Plan. The Board shall provide written
notice of such termination to each Participant hereunder. In the event of any
such termination, the deferral of Fees and Common Stock hereunder shall
immediately cease. Each Participant shall receive a distribution of the value of
his or her Grandfathered Account as of the Determination Date that is at least
six months after the date of termination. Such distribution of the Participant’s
Grandfathered Account shall be made in the form of an immediate single-sum
payment, and amounts allocated to Common Stock Credits shall be distributed in
the form of Common Stock, with cash distributed in lieu of a fractional share.
Notwithstanding the foregoing, termination of the Plan with respect to the
portion of the Plan that includes Non-Grandfathered Accounts must comply with
the requirements of Treas. Reg. Section 1.409A-3(j)(4)(ix).  .


14.2           Amendment and Modification.  The Board of Directors of the
Company may amend this Plan, in its discretion; provided, however, that any
amendment adversely affecting amounts then credited to Accounts hereunder shall
be approved by each affected Participant (or his or her Beneficiary).
Notwithstanding the foregoing, the consent of any Participant or Beneficiary
shall not be required if the Board of Directors reasonably determines that an
amendment is necessary to ensure that amounts credited to a Participant’s
Accounts are not subject to Federal income taxation until withdrawn or
distributed or to ensure that the Plan is deemed to be unfunded within the
meaning of the Employee Retirement Income Security Act of 1974, as amended.


14.3           Funding.  The Company may, in its discretion, establish a trust
in connection with the adoption of this Plan. Each year during the continuance
of this Plan, the Committee may designate amounts or property to be added to the
trust on behalf of the Company or an Affiliate. The property comprising the
assets of such trust, including any insurance policy on the life of a
Participant purchased by such trust or contributed to such trust by the Company
or an Affiliate, shall at all times remain the property of such trust. The
trustee of such trust shall distribute the assets comprising such trust in
accordance with the provisions and the trust agreement, all as instructed by the
Committee, but in no event shall such trustee distribute the assets of such
trust to or for the benefit of the Company or any Affiliate, except as provided
in the trust agreement.


No Participant or Beneficiary shall have the right to, or claim under or
against, any insurance policy on the life of the Participant obtained by the
Company or an Affiliate or any

- 17 -

--------------------------------------------------------------------------------



asset held in trust to help defray the cost incurred in providing benefits under
this Plan. Any such policy or other property shall be, and remain, a general,
unpledged asset of the Company or an Affiliate or the trust, as the case may be.


14.4           Inurement.  This Plan shall be binding upon and shall inure to
the benefit of the Company and each Participant hereto and their respective
heirs, executors, administrators, successors and assigns.


14.5           Governing Law.  This Plan is governed by the internal laws of the
State of Louisiana, in all respects, including matters of construction, validity
and performance.


THIS PLAN was approved by the Board of Directors of Whitney Holding Corporation
on January 24, 2001, to be effective as of April 25, 2001 and was subsequently
amended and restated in order to comply with Section 409A of the Code.




WHITNEY HOLDING CORPORATION




By:                                                                


Its:                           President                                      



- 18 -

--------------------------------------------------------------------------------



WHITNEY HOLDING CORPORATION
2001 DIRECTORS’ COMPENSATION PLAN


EXHIBIT A




The following shall be Affiliates designated as participating entities under the
Whitney Holding Corporation 2001 Amended and Restated Directors’ Compensation
Plan:


Name
Federal Tax Identification Number
Whitney National Bank
72-0352102



This Exhibit A shall be amended from time to time by the Committee to add or
remove entities designated as participating entities under the Plan.


 - 19 -
 